Citation Nr: 0602815	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  04-35 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel




INTRODUCTION

The veteran had active service from March 1951 to December 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of August 2003, which granted service connection for right 
ear hearing loss, and assigned a noncompensable evaluation.  
Subsequently, in an October 2004 rating decision, the RO 
included left ear hearing loss as part of the service-
connected hearing loss disability, but the rating remained 
noncompensable.

With his substantive appeal, the veteran requested a hearing 
before a Decision Review Officer (DRO).  Such a hearing was 
scheduled for March 2005.  However, at that time, the 
veteran's representative and the DRO had an informal 
conference, in which it was agreed that a VA examination 
would be scheduled, and the veteran canceled his pending 
hearing request.  The DRO and the veteran's representative 
signed the informal conference report.  There is no 
subsequent request for a hearing from the veteran, so it 
appears due process concerns were met.


FINDING OF FACT

The veteran's bilateral hearing loss is manifested by hearing 
loss corresponding to auditory acuity level II in each ear.   


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss are not met.
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic 
Code 6100, § 4.86 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected bilateral 
hearing loss warrants a compensable disability evaluation.  
Disability ratings are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The veteran has written a detailed description of the 
problems he had with ear infections prior to his surgery in 
1969, including during service.  Although the disability must 
be considered in the context of the whole recorded history, 
including service medical records, the present level of 
disability is of primary concern in determining the current 
rating to be assigned.  See 38 C.F.R. § 4.2 (2005); Francisco 
v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

Service medical records are not available, but the veteran, 
who received the Combat Infantryman Badge, states that his 
pre-existing ear infections became worse due to environmental 
factors in combat, such as moisture and noise.  Medical 
evidence shows that in May 1969, he underwent a right graft 
tympanoplasty and modified radical mastoidectomy, as 
treatment for right otitis media with cholesteatoma of the 
right middle ear and mastoid.  A VA examination in August 
2003 found the veteran's current ear condition to be 
consistent with the circumstances of his service.  See 
38 U.S.C.A. § 1154(b) (West 2002).  

The effective date for the grant of service connection is in 
September 2002.  In initial rating cases, separate ratings 
can be assigned for separate periods of time based on the 
facts found; therefore, all evidence of the veteran's 
condition since the effective date must be carefully 
considered.  See Fenderson v. West, 12 Vet. App. 119 (1999); 
38 C.F.R. § 4.2.

Organic impairment of hearing acuity is rated by using 
audiological test results, and the basic rating method 
involves using both the results of controlled speech 
discrimination tests (Maryland CNC) and the average decibel 
threshold level as measured by pure tone audiometry tests at 
the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The 
rating schedule establishes eleven auditory acuity levels 
ranging from numeric level I for essentially normal acuity, 
through numeric level XI for profound deafness.  38 C.F.R. § 
4.85. 

On an authorized audiological evaluation in July 2003, pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
35
50
80
52
LEFT
20
25
35
55
34

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 90 in the left ear.

On an authorized audiological evaluation in March 2005, pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
45
55
85
60
LEFT
40
35
50
65
48

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 in the left ear.

The assignment of a disability rating for hearing impairment 
is "derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometry evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet.App. 345, 349 (1993).  The application of the 
findings obtained on both the 2003 and 2005 audiometry 
examinations to the designated auditory acuity levels in 
Table VI in the rating schedule results in the numeric 
designation of II in each ear.  With the application of the 
numeric designations of II in both ears to Table VII, a 
noncompensable evaluation is warranted.  38 C.F.R. § 4.85, 
Code 6100.  In this regard, although the two tests showed 
some deterioration in the veteran's puretone threshold 
levels, there was only a very slight decrease in his ability 
to discriminate speech.  Moreover, the hearing has not 
deteriorated to the point where a compensable evaluation may 
be awarded.  The Board is bound by the application of the 
facts of the case to the law, and the criteria pertaining to 
hearing loss are explicitly circumscribed by regulation.  See 
Lendenmann.  

Where circumstances warrant, there is also a method for 
rating exceptional patterns of hearing impairment.  The 
regulation delineates two situations in which such 
consideration is deemed appropriate-the first requires that 
the puretone thresholds in the specified frequencies of 1000, 
2000, 3000, and 4000 Hertz must all be 55 decibels or more.  
38 C.F.R. § 4.86(a).  The second requires that the puretone 
threshold at 1000 Hertz be 30 decibels or less, and 70 
decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(b).  The 
results of the veteran's hearing tests do not meet the 
criteria for rating under that regulation.

Both hearing tests confirm that the veteran's bilateral 
hearing loss is properly rated noncompensable.  There have 
been no periods of time, since the effective date of service 
connection, during which a compensable disability rating has 
been warranted; thus "staged ratings" are not warranted.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).  The preponderance 
of the evidence is against the claim for a compensable rating 
for bilateral hearing loss.  Thus, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In October 2002 and April 2003 letters, the veteran was 
advised of the information necessary to substantiate his 
claim for service connection, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   He was specifically told that it was his 
responsibility to support the claims with appropriate 
evidence.  Since both letters were sent prior to the original 
grant of service connection, they did not provide notice of 
evidence necessary to substantiate the higher rating claims.  
However, VA is not required to provide separate 38 U.S.C.A. 
§ 5103(a) notice with regard to "downstream" issues, where 
the notice was provided in connection with the original 
claim.  See VAOPGCPREC 8-2003 (Dec. 22, 2003), 69 Fed. Reg. 
25180 (2004); Grantham v. Brown, 114 F .3d 1156 (1997).  The 
claimant has not alleged that VA failed to comply with the 
notice requirements of the VCAA.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  

The RO's letters did not specifically tell the claimant to 
provide any relevant evidence in his possession.  
Nevertheless, as a practical matter, the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The October 2002 letter informed him 
that additional information or evidence was needed to support 
his claim, and asked him to send the information or evidence 
to VA.  In addition, an exceptionally detailed statement of 
the case was provided, which included notice of the 
information necessary to substantiate his claim for a higher 
rating and a thorough discussion of the methods for the 
evaluation of hearing impairment, and the results from the 
most recent examination, as well as copies of the actual 
numeric tables, i.e., Tables VI, VIA, and VII.  See 38 C.F.R. 
§§ 4.85, 4.86.  The SOC contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes notice of his and VA's 
respective obligations for obtaining specified different 
types of evidence, as well as the provision to provide all 
pertinent information in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 38 C.F.R. § 3.159.  When 
considering the notification letters, the rating decision on 
appeal, and the statement of the case (SOC), as a whole, the 
Board finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim(s).  Moreover, there is no allegation from the claimant 
that he has any evidence in his possession that is needed for 
a full and fair adjudication of the claim(s).  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the appellant.  
However, what the VCAA seeks to achieve is to ensure the 
claimant is given notice of the elements discussed in 
Pelegrini II.  Once that is done-whether by a single notice 
letter or via more than one communication-the essential 
purposes of the VCAA have been satisfied.  Here, because each 
of the four content requirements of a VCAA notice has been 
met, any error in not providing a single notice to the 
appellant covering all content requirements was harmless.  
See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  He has been afforded two examinations in 
connection with his claim, and the veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  Records of the 
surgery in 1969 were obtained in connection with the claim 
for service connection.  In fact, all of the private medical 
records in the file concern treatment provided long before 
his claim for VA compensation, and he has not referenced any 
current treatment.

VA satisfied its duties to inform and assist the claimant at 
every stage of this case.  Therefore, he is not prejudiced by 
the Board considering the merits of the claim in this 
decision.


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.



____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


